PER CURIAM:
Sonia Jeannine Brown appeals the district court’s order granting summary judgment to Defendants in her 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Carilion Health Sys., No. 7:05-cv-00487, 2006 WL 1214063 (W.D.Va. May 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.